Citation Nr: 1312225	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a depressive disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve from November 1979 to August 1994, with active duty for training (ACTDUTRA) from November 1979 to April 1980 and from June 27, 1991 to July 11, 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  This case was remanded by the Board in June 2012 for additional development.


FINDING OF FACT

The medical evidence of record shows that, for the entire period on appeal, the Veteran's depressive disorder was predominantly manifested by sleep impairment, a depressed mood, dysphoria, anxiety, frustration, isolative behavior, fatigue, disturbances of motivation or mood, and anhedonia.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter(s) dated in August 2009 and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that in a July 2012 VA mental disorders examination report, the Veteran reported receiving treatment from a private psychiatrist.  There are no medical records from this psychiatrist dated after December 2009.  However, in June 2012 the Veteran was provided with a letter which specifically requested that she identify all non-VA health care providers who had treated her for a depressive disorder from June 2011 to the present.  The Veteran did not respond to this letter and did not sign a release form which would allow VA to request those records.  Indeed, the evidence of record shows that the Veteran has not authorized release of these records to VA since she filed her claim in August 2009, despite multiple letters informing her that VA could not request medical records on her behalf from private sources without a completed authorization and consent form.  Accordingly, the Board finds that further efforts to obtain any private medical records which exist but are not currently associated with the claims file are not necessary.  38 C.F.R. § 3.159(c)(1).  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has not otherwise referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's depressive disorder claim is based on the assignment of an initial evaluation following an initial award of service connection for a depressive disorder.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for a depressive disorder was granted by a December 2009 rating decision and a 30 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective August 13, 2009.  Subsequently, a January 2010 rating decision assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective August 13, 2009.

A July 2009 private work-related activities assessment stated that the Veteran had a fair ability to follow work rules, relate to co-workers, deal with the public, use judgment, interact with supervisors, function independently, and maintain attention/concentration.  She had poor or no ability to deal with work stresses.  The report stated that the Veteran had significant problems with depression and anxiety resulting in poor concentration, irritability, impatience, and agitation, all of which interfered with any work capabilities.  She had a fair ability to understand, remember, and carry out simple job instructions, but poor or no ability with complex or detailed instructions.  The Veteran had a fair ability to maintain her personal appearance, behave in an emotionally stable manner, and demonstrate reliability, but she had poor or no ability to relate predictably in social situations.  A second private work-related activities assessment gave similar results, stating that the Veteran suffered from severe depression and anxiety and had been diagnosed with bipolar disorder, which greatly interfered with her ability to work.

In a September 2009 VA mental disorders examination report, the Veteran reported difficulty sleeping, in part due to a tendency to dwell on things.  She reported feeling depressed virtually every day, ranging from mild to severe.  The Veteran reported that she had been depressed continuously since 1999.  She denied anhedonia, changes in libido, suicidal ideation, or homicidal ideation.  The Veteran lived with her two sons and was divorced.  She was presently attending a technical college and pursuing a degree in social work.  The Veteran reported that she had a 4.0 grade point average.  She stated that she spent a lot of time watching television and that she visited primarily with relatives.  On mental status examination, the Veteran was casually groomed, fully cooperative, and gave no reason to doubt the information she provided.  She had some dysphoria, but her speech was of normal rate and rhythm.  Her mood was depressed but her affect was appropriate to content.  No abnormalities of thought were noted, there was no confusion, and the Veteran's memory was grossly intact.  She was oriented in all spheres and no hallucinations or delusions were noted.  The Veteran's insight and judgment were adequate.  The Axis I diagnosis was depressive disorder, not otherwise specified.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  The examiner opined that the Veteran's symptoms occurred daily, were moderate in severity, and did not preclude employment.  No gross impairment of social functioning was noted, no impairment in thought processing or communication was noted, and the examiner did not find evidence that the Veteran's depression precluded activities of daily living.

In an October 2009 private medical report, the Veteran denied experiencing depression or suicidal ideation.

An October 2009 VA medical report stated that the Veteran was negative for mood changes, anxiety, depression, or memory loss.

VA medical reports dated in October 2009, November 2009, March 2010, February 2011, August 2011, August 2012 and October 2012 stated that the Veteran denied any suicidal or homicidal ideation.

A December 2009 private psychiatry report stated that the Veteran continued to be very distressed with a lot of anxiety.  She reported that she had recently become phobic about being outside of the house and hardly went anywhere except to go to school.  The Veteran reported some negative experiences with people she knew dying, which caused her to act somewhat paranoid as she was worried about being out in public.  She reported that she did well in school the previous semester and was pleased about that.

In an April 2010 VA mental disorders examination report, the Veteran reported that she was divorced and had two sons who lived with her.  She reported feeling down or sad two to three days per week, with crying spells approximately twice per month.  The Veteran denied feeling hopelessness or helplessness, as well as suicidal ideation.  She stated that she found her situation frustrating and depressing, but tried to keep her spirits up to present a good image for her sons and encourage them.  The Veteran denied suicidal and homicidal ideation.  On mental status examination, she was neatly dressed, neatly groomed, cooperative, pleasant, and gave no reason to doubt the information she provided.  The Veteran displayed generally positive emotions, smiling occasionally and demonstrating a matter-of-fact attitude.  She made good eye contact and her speech was logical, coherent, and of normal rate and rhythm.  Her mood was largely euthymic and her affect was appropriate to her mood.  She was alert and oriented in all spheres, with no abnormalities of thought noted.  The Veteran was not confused, her memory was largely intact, and she did not report hallucinations or delusions.  She reported that she had no problems with side effects from her medications, and stated that one medication was effective with stress and sleep impairment.  The Veteran reported that she discontinued another medication because she felt it was ineffective at improving her mood.  Her insight and judgment were adequate.  The Axis I diagnosis was major depressive disorder, recurrent.  The examiner assigned a GAF score of 68, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningfully interpersonal relationships.  See Id.

The examiner opined that the Veteran's depression symptoms were mild to moderate, and that there was no evidence of a significant increase in depressive symptoms.  The examiner opined that the Veteran did not warrant individual unemployability based on an increase in depressive symptomatology.  It was reported that the Veteran was unemployed and receiving disability, but that this was due to her back disability.  The examiner stated that the Veteran tended to isolate herself and not socialize very much other than with her sons.  Her behavior was largely within normal limits and she was able to handle her activities of daily living.

In a March 2011 VA mental disorders examination report, the Veteran reported experiencing depression, low motivation, fatigue, difficulty concentrating, social withdrawal, daily worry, a depressed mood, and sleep impairment, but denied suicidal ideation.  She reported that her increased symptomatology was related to multiple academic problems, specifically a decrease in her grades which she attributed to stress and anxiety.  The Veteran reported that she lived with her sons, who were her primary social interactions.  She stated that she did not form new friendships during her college classes and her only other social activities included visiting her mother three to four times per month and occasional church attendance.  The Veteran reported that she spent most of her time in her room watching television.  She stated that she was in college and was pursuing an associate's degree and hoped to find employment as a social worker.

On mental status examination, the Veteran was casually groomed and cooperative.  She maintained adequate eye contact and her speech was within normal limits.  The Veteran's mood was dysthymic and her affect was broad.  Her thought processes were logical and she was adequately oriented to time, place, and person.  There was no evidence of psychosis and she adamantly denied any thoughts of harm to herself or others.  Her insight and judgment were both adequate.  The Axis I diagnosis was depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  See Id.  The examiner opined that the Veteran's depressive symptoms were moderate in severity and had impacted her academic and social functioning, though not her thought processing.  Her symptoms did not appear to preclude her activities of daily living.

A July 2011 VA medical report stated that the Veteran was negative for mood changes, anxiety, depression, or memory loss.

A second July 2011 VA medical report stated that, on mental status assessment, the Veteran was oriented to person, place, and time.  No abnormalities of comprehension where noted.  She did not have recent or current ideation, intent, or plan for self-harm or violence towards others.

A third July 2011 VA medical report stated that, on psychiatric examination, the Veteran did not have cognitive loss, memory impairment, or hallucinations.  She was not a danger to herself or others and did not have a history of confusion or wandering behavior.

A July 2012 VA mental disorders examination report gave an Axis I diagnosis of depressive disorder, not otherwise specified, and assigned a GAF score of 51, which contemplates moderate symptoms.  See Id.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that she was divorced and lived with her two sons.  She reported that she enjoyed going to church, reading the Bible, and using the internet, though she also reported that she watched too much television.  The Veteran reported that she spent most of the day in bed.  She stated that she used to visit a close friend, but that her husband died in January and she hadn't seen her frequently since that time.  The Veteran reported that another friend helped her fix her hair on Saturdays, and the Veteran reported that she sometimes went to her sister's home on weekends.    She also reported that her pastor sometimes visited, she called her mother frequently, visited with her brother, and sometimes went to visit her mother.  The Veteran was found to have a depressed mood, chronic sleep impairment, and disturbances of motivation or mood.  She did not have any other symptoms listed under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The examiner opined that the Veteran's symptoms were moderate in severity and were primarily manifested by lack of motivations, some anhedonia, mild to moderate levels of sadness, and some isolation.

A 50 percent rating is warranted for depressive disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for depressive disorders with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted for depressive disorders with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board finds that the medical evidence of record shows that, for the entire period on appeal, the Veteran's depressive disorder was predominantly manifested by sleep impairment, a depressed mood, dysphoria, anxiety, frustration, isolative behavior, fatigue, disturbances of motivation or mood, and anhedonia.  The Board finds that those symptoms do not meet the criteria for a rating in excess of 50 percent.  The medical evidence of record shows that, at various points during the period on appeal, the Veteran has reported experiencing symptoms which are suggestive of some of those which are contemplated by a 70 percent rating.  However, the preponderance of the evidence of record shows that the Veteran's depressive disorder symptoms are most analogous with and more nearly approximated a 50 percent rating, rather than a 70 percent rating.

While the Veteran was noted to have anxiety and depression, it was never reported to be near-continuous and to affect her ability to function independently, appropriately, and effectively.  In addition, there is no evidence that the Veteran's depressive disorder was ever manifested by speech which was intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Furthermore, while the Veteran reported experiencing stress at various points, it was narrowly focused on specific areas of life, such as school examinations, and was not demonstrated to be analogous to a general difficulty in adapting to stressful circumstances in multiple areas.  Indeed, the Board notes that the Veteran was reportedly able to maintain a very high grade point average for a significant portion of the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's stress symptoms were not analogous to difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The evidence also shows that the Veteran does not have a total inability to establish and maintain effective relationships.  The evidence of record clearly demonstrates that she has significant social impairment.  However, the Veteran has also consistently reported that she maintains relationships with family members and attends college classes on a weekly basis.  The Veteran has also reported that she maintains at least a minimal level of contact with a few friends.  That evidence is indicative of at least some ability to establish and maintain effective relationships.  Therefore, the Board finds her symptoms more nearly approximate difficulty in establishing and maintaining effective relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.  The Board finds that the preponderance of the medical evidence of record shows that the Veteran's depressive disorder was of an overall severity which is not sufficient to warrant a rating in excess of 50 percent.

Most significantly, the July 2012 VA mental disorders examination report specifically stated that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  That assessment is direct quotations of the dominant criteria for the 30 percent rating under the Schedule, and those findings clearly demonstrate that the examiner felt the Veteran's symptoms were analogous to those contemplated by a 30 percent rating in July 2012.

The Board notes that the July 2009 private work-related activities assessments related a level of impairment significantly above that found by the other medical reports of record.  In particular, that reports noted that the Veteran had poor or no ability in several areas, as well as poor concentration.  However, no mental status or psychological examinations were included with these reports, nor was any psychiatric diagnosis given.  The Board notes that these reports were also conducted approximately two months before the September 2009 VA mental disorders examination report, in which the Veteran reported that she had a 4.0 grade point average.  The Board finds that maintaining a 4.0 grade point average is entirely inconsistent with poor or no ability to deal with work stresses and to understand, remember, and carry out complex or detailed instructions.  As such, the Board finds that the 2009 private work-related activities assessments warrant low probative weight.

The July 2012 VA mental disorders examination report findings are also substantiated by the Veteran's GAF scores, which exclusively contemplated mild or moderate symptoms for the entire period on appeal.  Therefore, the Board finds that the Veteran's GAF scores indicate an overall moderate level of severity.  Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that her symptomatology was primarily moderate in severity for the entire period on appeal.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's depressive disorder.  38 C.F.R. § 4.130, Diagnostic Code 9434.

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's depressive disorder symptoms, the evidence shows no distinct periods of time when her symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson, 12 Vet. App. 119.

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. 111.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for a depressive disorder inadequate.  The Veteran's depressive disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's depressive disorder was predominantly manifested by sleep impairment, a depressed mood, dysphoria, anxiety, frustration, isolative behavior, fatigue, disturbances of motivation or mood, and anhedonia.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for her depressive disorder.  Ratings in excess of the currently assigned rating are provided for certain manifestations of depressive disorders, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned rating for the Veteran's depressive disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  The evidence shows that the Veteran is unemployed, but she is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities.  Accordingly, the Veteran is already receiving compensation for any work impairment that she experiences above and beyond that contemplated by the currently assigned schedular evaluation.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. §§ 4.16; 4.130, Diagnostic Code 9434 (2012).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for a depressive disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey, 7 Vet. App. 204.


ORDER

An initial rating in excess of 50 percent for a depressive disorder is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


